DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 30, 2020. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Priority to U.S. Pat. No. 10,829,121 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8, and 15 along with the corresponding dependent claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 1, 8, and 15 recites an iteration of detecting, based upon sensors of the AV, that the AV is able to turn through the intersection across the second lane of the first roadway and into the second roadway without colliding with another vehicle. Examiner is unable to find the requisite support for “without colliding with another vehicle.” In fact, Examiner is unable to find any reference to collision or even waiting for another vehicle to pass. Therefore, the specification is lacking the support to demonstrate that the inventors had possession of the claimed invention at the time of filing. 
Furthermore, if the limitation is removed from the claim, the limitation “that the AV is able to turn” would become indefinite as being a relative term, because there is no requisite degree or threshold for knowing when the AV is “able” to pass through the intersection. In other words, such an amendment would result in a rejection under 35 U.S.C. 112(b). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 4, 8, 11, 15, and 18 along with the corresponding dependent claims 2-3, 5-7, 9-10, 16-18, and 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claim 1, 8, and 15 recites traffic flows twice. It is unclear if these claim elements are intended to be the same or different claim elements. For purposes of this Action, Examiner is interpreting them to be the same claim element. 

Each of claims 1, 8, and 15 recites state twice. It is unclear if these claim elements are intended to be the same or different claim elements. For purposes of this Action, Examiner is interpreting them to be the same claim element.

Each of claims 1, 8, and 15 recites another vehicle. It is unclear how the another vehicle is different from the vehicle. For purposes of this Action, Examiner is interpreting the another vehicle to optionally include the vehicle. 

Each of claims 4, 11, and 18 recites another vehicle twice. It is unclear if these claim elements are intended to be the same or different claim elements. For purposes of this Action, Examiner is interpreting them to be the same claim element.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2019/0009782 (hereinafter, “Kanzawa”).

Regarding claim 1, Kanzawa discloses an autonomous vehicle (AV) comprising (see at least [0003]): 
a processor (see at least [0003]); and 
memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising (see at least [0003]): 
when the AV is stopped in a first lane of a first roadway at a stop line in the first lane of the first roadway, detecting that a traffic light has changed state from red to green, wherein the traffic light is placed at an intersection of the first roadway and a second roadway, traffic flows in a first direction in the first lane of the first roadway, the AV is to turn at the intersection across a second lane of the first roadway and into the second roadway, and further wherein traffic flows in a second direction in the second lane of the first roadway, the second direction opposing the first direction (see at least Fig. 2A-2H, [0017], and [0028]; a vehicle is stopped at an intersection with an intent to turn left when the traffic light changes to green, and traffic flows in the opposite direction); 
subsequent to detecting that the traffic light has changed state from red to green, detecting that a vehicle is travelling towards the AV in the second direction in the second lane of the first roadway (see at least Fig. 2A-2H, [0017], and [0028]; an oncoming vehicle may be detected after the traffic signal turns to green); 
while continuing to detect that the vehicle is travelling towards the AV, moving in the first direction and entering the intersection while adhering to a computed lane boundary, the computed lane boundary linearly extends from a painted lane boundary that defines a boundary between the first lane of the first roadway and the second lane of the first roadway such that the AV enters the intersection without crossing into the second lane of the first roadway (see at least Fig. 2G, Fig. 3, [0030], and [0033]-[0034]; the vehicle stops at a position (i.e., first stop position) before entering into oncoming traffic based on a computed lane boundary); 
detecting, based upon sensors of the AV, that the AV is able to turn through the intersection across the second lane of the first roadway and into the second roadway without colliding with another vehicle (see at least [0035]; the autonomous control module determines if there is oncoming traffic or is the autonomous vehicle is able to complete the turn due to no oncoming vehicles (i.e., without colliding with another vehicle)); and 
upon detecting that the AV is able to turn through the intersection across the second lane of the first roadway and into the second roadway, controlling at least one of a propulsion system or a steering system to cause the AV to turn through the intersection across the second lane of the first roadway and into the second roadway (see at least Fig. 2A-2H, Fig. 3, [0021] and [0035]; the AV may be controlled to turn through the intersection, across the second lane of the first roadway, and into the second roadway).

Regarding claim 2, Kanzawa discloses all of the limitations of claim 1. Additionally, Kanzawa discloses wherein the intersection is free of an intersection painted lane boundary between the painted lane boundary and another painted lane boundary in the second roadway (see at least Fig. 2A; there is not painted lane boundary).

Regarding claim 3, Kanzawa discloses all of the limitations of claim 1. Additionally, Kanzawa discloses prior to reaching the stop line and while travelling in the first direction in the first roadway, controlling at least one of the propulsion system, the steering system, or a braking system to adhere to the painted lane boundary (see at least [0017], [0019], and [0021]; the lane boundaries for oncoming traffic is adhered to via movement control (i.e., propulsion control) of the AV until the path crosses the lane boundary of oncoming traffic).

Regarding claim 4, Kanzawa discloses all of the limitations of claim 1. Additionally, Kanzawa discloses wherein detecting that the AV is able to turn through the intersection across the second lane of the first roadway and into the second roadway without colliding with another vehicle comprises: 
detecting that the state of the traffic light has transitioned from green to red (see at least [0029]; the vehicle may turn when the green indicator has transitioned from green to red).

Regarding claim 5, Kanzawa discloses all of the limitations of claim 1. Additionally, Kanzawa discloses wherein the computed lane boundary is computed based upon at least one of a width of the intersection, a length of the intersection, or a turn radius of the AV (see at least [0026]; a turning radius of the vehicle may be used when determining the vehicle path (i.e., lane boundary)).

Regarding claim 6, Kanzawa discloses all of the limitations of claim 1. Additionally, Kanzawa discloses wherein the sensors comprise a lidar sensor and a camera (see at least [0020]; the sensors may include cameras/LIDAR sensors).

Regarding claim 7, Kanzawa discloses all of the limitations of claim 1. Additionally, Kanzawa discloses wherein the memory additionally stores a roadway map, wherein the computed lane boundary is represented in the roadway map (see at least [0020] and [0024]-[0025]; the data may be stored via a roadway map, and the boundaries may be part of the map).

Regarding claim 8, Kanzawa discloses a method performed by an autonomous vehicle (AV) (see at least [0003]), the method comprising: 
when the AV is stopped in a first lane of a first roadway at a stop line in the first lane of the first roadway, detecting that a traffic light has changed state from red to green, wherein the stop line and the traffic light are for an intersection between the first roadway and a second roadway that intersects the first roadway, traffic flows in a first direction in the first lane of the first roadway, the AV is to turn at the intersection across a second lane of the first roadway and into the second roadway, and further wherein traffic flows in a second direction in the second lane of the first roadway, the second direction being opposite the first direction (see at least Fig. 2A-2H, [0017], and [0028]; a vehicle is stopped at an intersection with an intent to turn left when the traffic light changes to green, and traffic flows in the opposite direction);  
subsequent to detecting that the traffic light has changed state from red to green, detecting that a vehicle is travelling towards the AV in the second direction in the second lane of the first roadway (see at least Fig. 2A-2H, [0017], and [0028]; an oncoming vehicle may be detected after the traffic signal turns to green); 
while continuing to detect that the vehicle is travelling towards the AV, moving in the first direction and entering the intersection while adhering to a computed lane boundary, the computed lane boundary linearly extends from a painted lane boundary that defines a boundary between the first lane of the first roadway and the second lane of the first roadway such that the AV, while adhering to the computed lane boundary, enters the intersection without crossing into the second lane of the first roadway (see at least Fig. 2G, Fig. 3, [0030], and [0033]-[0034]; the vehicle stops at a position (i.e., first stop position) before entering into oncoming traffic based on a computed lane boundary);  
detecting, based upon sensors of the AV, that the AV is able to turn through the intersection across the second lane of the first roadway and into the second roadway without colliding with another vehicle (see at least [0035]; the autonomous control module determines if there is oncoming traffic or is the autonomous vehicle is able to complete the turn due to no oncoming vehicles (i.e., without colliding with another vehicle)); and
upon detecting that the AV is able to turn through the intersection across the second lane of the first roadway and into the second roadway, turning through the intersection across the second lane of the first roadway and into the second roadway (see at least Fig. 2A-2H, Fig. 3, [0021] and [0035]; the AV may be controlled to turn through the intersection, across the second lane of the first roadway, and into the second roadway).

Regarding claim 9, Kanzawa discloses all of the limitations of claim 8. Additionally, Kanzawa discloses wherein the intersection is free of an intersection painted lane boundary between the painted lane boundary and another painted lane boundary in the second roadway (see at least Fig. 2A; there is not painted lane boundary).

Regarding claim 10, Kanzawa discloses all of the limitations of claim 8. Additionally, Kanzawa discloses prior to reaching the stop line and while travelling in the first direction in the first roadway, controlling at least one of the propulsion system, the steering system, or a braking system to adhere to the painted lane boundary (see at least [0017], [0019], and [0021]; the lane boundaries for oncoming traffic is adhered to via movement control (i.e., propulsion control) of the AV until the path crosses the lane boundary of oncoming traffic).

Regarding claim 11, Kanzawa discloses all of the limitations of claim 8. Additionally, Kanzawa discloses wherein detecting that the AV is able to turn through the intersection across the second lane of the first roadway and into the second roadway without colliding with another vehicle comprises: 
detecting that the state of the traffic light has transitioned from green to red (see at least [0029]; the vehicle may turn when the green indicator has transitioned from green to red).

Regarding claim 12, Kanzawa discloses all of the limitations of claim 8. Additionally, Kanzawa discloses wherein the computed lane boundary is computed based upon at least one of a width of the intersection, a length of the intersection, or a turn radius of the AV (see at least [0026]; a turning radius of the vehicle may be used when determining the vehicle path (i.e., lane boundary)).

Regarding claim 13, Kanzawa discloses all of the limitations of claim 8. Additionally, Kanzawa discloses wherein the sensors comprise a lidar sensor and a camera (see at least [0020]; the sensors may include cameras/LIDAR sensors).

Regarding claim 14, Kanzawa discloses all of the limitations of claim 8. Additionally, Kanzawa discloses wherein the computed lane boundary is represented in a roadway map that is stored in computer-readable memory of the AV (see at least [0020] and [0024]-[0025]; the data may be stored via a roadway map, and the boundaries may be part of the map).

Regarding claim 15, Kanzawa discloses an autonomous vehicle (AV) comprising a computer-readable storage medium, wherein the computer-readable storage medium comprises instructions that, when executed by a processor of the AV, causes the processor to perform acts comprising (see at least [0003] and [0048]): 
when the AV is stopped in a first lane of a first roadway at a stop line in the first lane of the first roadway, detecting that a traffic light has changed state from red to green, wherein the traffic light is placed at an intersection of the first roadway and a second roadway, traffic flows in a first direction in the first lane of the first roadway, the AV is to turn at the intersection across a second lane of the first roadway and into the second roadway, and further wherein traffic flows in a second direction in the second lane of the first roadway, the second direction opposing the first direction (see at least Fig. 2A-2H, [0017], and [0028]; a vehicle is stopped at an intersection with an intent to turn left when the traffic light changes to green, and traffic flows in the opposite direction);  
subsequent to detecting that the traffic light has changed state from red to green, detecting that a vehicle is travelling towards the AV in the second direction in the second lane of the first roadway (see at least Fig. 2A-2H, [0017], and [0028]; an oncoming vehicle may be detected after the traffic signal turns to green);  
while continuing to detect that the vehicle is travelling towards the AV, moving in the first direction and entering the intersection while adhering to a computed lane boundary, the computed lane boundary linearly extends from a painted lane boundary that defines a boundary between the first lane of the first roadway and the second lane of the first roadway such that the AV enters the intersection without crossing into the second lane of the first roadway (see at least Fig. 2G, Fig. 3, [0030], and [0033]-[0034]; the vehicle stops at a position (i.e., first stop position) before entering into oncoming traffic based on a computed lane boundary);  
detecting, based upon sensors of the AV, that the AV is able to turn through the intersection across the second lane of the first roadway and into the second roadway without colliding with another vehicle (see at least [0035]; the autonomous control module determines if there is oncoming traffic or is the autonomous vehicle is able to complete the turn due to no oncoming vehicles (i.e., without colliding with another vehicle)); and
upon detecting that the AV is able to turn through the intersection across the second lane of the first roadway and into the second roadway, controlling at least one of a propulsion system or a steering system to cause the AV to turn through the intersection across the second lane of the first roadway and into the second roadway (see at least Fig. 2A-2H, Fig. 3, [0021] and [0035]; the AV may be controlled to turn through the intersection, across the second lane of the first roadway, and into the second roadway).

Regarding claim 16, Kanzawa discloses all of the limitations of claim 15. Additionally, Kanzawa discloses wherein the intersection is free of an intersection painted lane boundary between the painted lane boundary and another painted lane boundary in the second roadway (see at least Fig. 2A; there is not painted lane boundary).

Regarding claim 17, Kanzawa discloses all of the limitations of claim 15. Additionally, Kanzawa discloses prior to reaching the stop line and while travelling in the first direction in the first roadway, controlling at least one of the propulsion system, the steering system, or a braking system to adhere to the painted lane boundary (see at least [0017], [0019], and [0021]; the lane boundaries for oncoming traffic is adhered to via movement control (i.e., propulsion control) of the AV until the path crosses the lane boundary of oncoming traffic).

Regarding claim 18, Kanzawa discloses all of the limitations of claim 15. Additionally, Kanzawa discloses wherein detecting that the AV is able to turn through the intersection across the second lane of the first roadway and into the second roadway without colliding with another vehicle comprises: 
detecting that the state of the traffic light has transitioned from green to red (see at least [0029]; the vehicle may turn when the green indicator has transitioned from green to red).

Regarding claim 19, Kanzawa discloses all of the limitations of claim 15. Additionally, Kanzawa discloses wherein the computed lane boundary is computed based upon at least one of a width of the intersection, a length of the intersection, or a turn radius of the AV (see at least [0026]; a turning radius of the vehicle may be used when determining the vehicle path (i.e., lane boundary)).

Regarding claim 20, Kanzawa discloses all of the limitations of claim 15. Additionally, Kanzawa discloses wherein the sensors comprise a lidar sensor and a camera (see at least [0020]; the sensors may include cameras/LIDAR sensors).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2020/026284 which relates to driving assistance for going left or right at an intersection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663